Citation Nr: 0502135	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for coronary 
artery disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's service medical records do not show any 
treatment for a chronic heart disability, including 
hypertension; high cholesterol is not a disability within the 
meaning of VA law.  

3.  The veteran's currently diagnosed coronary artery disease 
was not diagnosed within one year of his discharge from 
service and is not otherwise shown to be related to his 
military service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in January 2003 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection for coronary artery disease.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  
It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, here, the veteran's initial 
notification letter was sent in January 2003, and the claim 
was initially denied in April 2003.  Hence, there has been no 
Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  The veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in July 2004.  He stated that he would be submitting a 
statement from his personal physician; however, no statement 
was received.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, the 
Board concludes that any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further available evidence not 
already of record.  As noted above, the veteran testified 
that he would be submitting a medical statement from his 
private physician after his hearing.  However, no additional 
medical reports or statements were received.  Additionally, 
the Board points out that medical records from the physician 
named at the hearing are already included in the file.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the issue addressed in this decision.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent the issue addressed 
in this decision.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Where a veteran served 90 days or more, and hypertension or 
heart disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not show any 
treatment for a chronic heart disability, including 
hypertension.  EKG's in March 1992, July 1994, and April 
1997, were normal other than a sinus bradycardia with short 
PR.  On examination in August 1994, hypercholesterolemia was 
diagnosed.  In October 1994, it was reported as medical 
history that the veteran denied chest pain, angina, heart 
attack, palpitations or shortness of breath.  Upon separation 
examination in May 1999, his cholesterol level was 246 with 
an HDL of 40 and LDL of 141.  However, clinical evaluation of 
his heart and cardiovascular system was normal.  No chronic 
heart disability was reported.  Later in May 1999, his 
cholesterol level was 286 with an HDL of 38 and LDL of 151.  
Other consistent cholesterol levels were noted in May 1999.

Private medical records from the May Medical Group indicate 
that in December 2001, the veteran denied any chest pain, 
palpitations, orthopnea, irregular rhythm or hypertension.  
He also did not experience any shortness of breath, dyspnea 
on exertion or wheezing.  His blood pressure was 120/78.  
Heart rate and rhythm were normal without murmurs.  He denied 
alcohol or tobacco use.  He was provided with a refill of 
Zocor and advised to follow a low cholesterol diet.  

Private medical records from D.H.K., M.D. (Dr. K.), reflect 
that the veteran was diagnosed with multivessel coronary 
artery disease in July 2002 after he had an abnormal EKG.  He 
underwent four-vessel coronary bypass surgery with a vein 
graft to the diagonal left anterior descending artery (LAD) 
proximally, and to the distal LAD, and a vein graft to the 
posterior descending branch artery.  

Based on the evidence of record, the Board finds that service 
connection for coronary artery disease is not warranted.  The 
veteran was not diagnosed with a chronic heart disability in 
service, and his coronary artery disease was first diagnosed 
in July 2002, almost three years after his discharge from 
military service.  The Board acknowledges that the veteran 
was found to have high cholesterol in service.  However, 
during his period of service, his cardiovascular system was 
reported to be normal.  

High cholesterol is not a disease or injury within the 
meaning of VA law.  The term "disability" as used in 
chapter 11, and specifically in § 1110, should be construed 
to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.  

As such, high cholesterol is a laboratory finding.  It is not 
a disability for which service connection can be granted.  
The only manifestation is in the laboratory test results.  
There are no symptoms, clinical findings or other 
manifestations, or any deficits in bodily functioning 
associated with this laboratory finding.  Thus, it is not a 
disability within the meaning of the law granting benefits 
and service connection cannot be granted as a matter of law.  
Consequently, service connection may also not be granted for 
coronary artery disease secondary to high cholesterol 
pursuant to 38 C.F.R. § 3.310 (2004).  

To the extent that the veteran offers his own opinion that 
his currently diagnosed coronary artery disease began in his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for coronary artery disease must be denied.  See Gilbert, 
supra.  


ORDER

Service connection for coronary artery disease is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


